Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 6/9/2021. 
Claims 1-11, 21-23 and 27 are pending. Applicant's elected with traverse Group III (Claims 8-20 and 23-27) in the reply filed on 2/24/21 is acknowledged.  Claims 1-7 and 21-22 are withdrawn as directed to non-elected subject matter.  Therefore, claim 8-11, 15-17, 23 and 27 are under examination. 
This application claims priority U.S. application 14/614,400 filed 2/4/2015 now abandoned which claims priority to provisional application 61/935,833 filed 2/4/2014. 

Information Disclosure Statement
Information disclosure statements filed 4/8/2021 and 6/4/2021 have been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  The documents listed as office actions have been considered but have been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application.  

Response to Amendment
Applicants’ amendment is sufficient to overcome pervious objections and rejections as well as the rejection under obviousness double patenting.

Claim Objections
Claim 8 is objected to because of the following informalities: Claim 8 has a grammatical error in line 17 with “to producing” which should be –to produce--. Due to the number of recitations of populations, line 13 would be more appropriately –the population of isolated cells--.Appropriate correction is required.

Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 recites the limitation "the harvest of expanded engineered cells" in line 6.  There is insufficient antecedent basis for this limitation in the claim. There is no step of harvesting. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 8-11, 15-17, 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al (above) in view of Serine et al (WO 2013153800; see entire document) and in view of the translation of disclosure of WO 2013153800. This is a new rejection based upon applicants’ amendment to require specific properties. 
Jensen et al teaches the product of the claims by teaching a population of cells that expresses a CAR receptor that targets cancer. Targets include B-cell malignancies (see e.g. ¶0076) wherein the CAR is CD19 based (see e.g. ¶0063). The cells are isolated from a subject and then further treated in a closed system (see e.g. ¶0076). The process of production is in a closed system (see e.g. cells are stimulated with anti-CD3 and IL-2 (see e.g. ¶0076). The cells are transduced once and expanded (see e.g. ¶0014). 
Jensen does not teach that the process of production is with reduced culture time and serum free media. However, not only are these steps taught but the benefits thereof. Serine et al teach the benefits of decreased culture time to improve memory over effector cell concentration (see e.g. abstract). This is the effect of 6 day expansion according to the specification. Serine also teach that the media is referable serum free (see translation, page 8). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the step of culturing to increase the number of memory cells and to provide a known dose of cells as shown above. Such a modification would have resulted in a composition of claim 8. As noted above: 1) Jensen et al teach a process to create a population of engineered T cells for treatment of cancer; 2) Serine teaches that reduced culture time is preferable as is serum-free conditions to produce a population of T cells for use in treatment. Thus, a person of ordinary skill in the art, absent . 

Response to Arguments
Applicants argue that the cells of Jensen and the instant claims differ only by the presence of serum and an extra transduction cycle in Jensen. This applicants argues impacts the characteristic of the cells such that they differ. The claims require that this difference be that the population of cells has an increase in naïve T cells “relative to the population of cells obtained by a method that takes place in a closed system, wherein the medium is not serum-free, and there is more than one transduction step”.  
The required property of the claimed cells is that the population have an increased representation of naïve cells. This property naturally flows from the combination of references. Jensen teaches methods of making a population of engineered T cells that express a cell surface receptor that recognizes i.e. CD19. The method uses a single transduction unit and a closed culture system. Serine is provided which demonstrates that one would reduce the culture time to improve the properties of the cell. This would naturally flow to an increase in naïve cells. This is evidenced by Figure 4A (lane 4 compared to lane 2 and lane 3 compared to lane 1 where the only difference is in culture time). 
    PNG
    media_image1.png
    260
    682
    media_image1.png
    Greyscale

 However, should the method be shown to require all of a closed system with serum-free media and a single transduction to produce the increased representation of naïve cells, the combination of references so teaches as set forth above.  Considering the standards of obviousness then, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions.” It is not. Rather, what is critical is “discovery of an opti-mum value of a result effective variable in a known process is ordinarily within the skill of the art,” In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
	Applicants also argue that Serine et al do not teach about effector cells in the abstract. However, the entire disclosure of Serine was referenced and a look at figures i.e. 4 demonstrates that memory cells were pronounced over effector cells. 
	Applicants argue that the purpose of Serine is directed thus- “object of the present invention is to prepare CD45RO positive memory T cell groups in quantity without having to use an antibody or the like.” However, it is established that
IV.RATIONALE DIFFERENT FROM APPLICANT’S IS PERMISSIBLE 
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below). 
In re Garmin teaches, “there is no requirement that anything disclosed in a prior art reference, such as its stated purpose, goal, or objectives, must be preserved or further developed by every reliance on its teaching as prior art.” And “there is no requirement that in determining obviousness, every goal or objective of a prior art reference must be advanced when relying on any technical disclosure of the reference.” Hence, one need not look at the purpose but the product.
Finally, applicants argue that the T cell population is not fungible and the culture conditions are important for reproducibility. This is not a property claimed nor one that is obviated by the art. Serine et al, translation, teaches that use of serum free media is a useful addition to the method with predictable outcomes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MARIA MARVICH/Primary Examiner, Art Unit 1633